1

2

3
                         UNITED STATES DISTRICT COURT
4
                         EASTERN DISTRICT OF CALIFORNIA
5

6
     UNITED STATES OF AMERICA,         No. 2:14-cr-10-GEB
7

8                Plaintiff,
9
         v.                            RESTITUTION ORDER
10

11
     CHAD CARL JAYCOX,
12

13               Defendant.

14

15

16       The parties dispute whether Defendant Chad Carl Jaycox
17   should be ordered to pay restitution to victims seeking
18
     restitution for Defendant’s child pornography activities.    An
19
     evidentiary hearing was held concerning the dispute.    The United
20
     States seeks a restitution order on behalf of the following child
21

22   pornography victims requiring Jaycox to pay restitution in the

23   stated amounts to each victim: $3,000 to a victim using the

24   pseudonym Amy / (Misty series), $3,000 to a victim using the
25   pseudonym Casseaopeia / (Lighthouse series), and $1,500 to a
26
     victim using the pseudonym Sarah (Marineland series).     Rest.
27
                                       1
28
1    Brief at 3, (ECF 101).     The United States argues Amy’s and
2    Casseaopeia’s respective restitution request is a small portion
3
     of the many millions of dollars of economic losses calculated by
4
     analysis supporting each request and the losses are already
5
     disaggregated as required by the Ninth Circuit’s decision in
6
     United States v. Galan, 804 F.3d 1287(9th Cir. 2015).
7

8            The Ninth Circuit mandates that courts disaggregate “the
9
     losses caused by the original abuser [of a child pornography
10
     victim] from those caused by others who later possess or
11
     distribute images” of the victim “to the extent possible.” Id. at
12
     1290 and 1291.    The Ninth Circuit further states in Galan: “If
13

14   the ultimate apportionment is not scientifically precise, we can

15   only say that precision is neither expected nor required.” Id. at

16   1291.
17
             The United States argued at a restitution hearing held on
18
     August 30, 2019:
19

20           Sarah’s request predates the Ninth Circuit’s opinion in
21
             Galan . . . [and] the request does not appear to
22
             disaggregate the losses from the initial abuse from the
23
             ongoing trading, [and therefore] the government cannot
24
             support an amount of disaggregated economic and
25

26           psychological losses attributable to this defendant.

27           However, the restitution request does request $1,500 in
                                        2
28
1        attorney’s fees related directly to this defendant.
2
         See Sarah Request at p. 13.   Those losses are already
3
         disaggregated and are recoverable under 28 U.S.C. §
4
         2259.”
5

6    Restitution Brief, at 1:19-27, ECF Number 101.
7
         The undersigned judge stated at the August 30, 2019 hearing
8

9    that the full amount of Sarah’s request for attorney’s fees was

10   not supported because Sarah’s attorney only supported the request

11   by saying “typically” the amount of time spent on the restitution
12   request is three to four hours by the attorney, and an additional
13
     three to four hours by a paralegal.   The attorney’s rate was
14
     provided and would result in an attorney’s fee award for the
15
     lesser estimate of three hours totaling $1,050. No rate was
16
     provided in Sarah’s request for the paralegal.   The United States
17

18   conceded at the August 30 hearing that “in light of the court’s

19   logic, the best that the Sarah could support would be $1,050.”
20   No further evidence on the attorney fees issue has been presented
21
     on behalf of Sarah.
22
         The United States also argued at the August 30, 2019 hearing
23

24   that the threshold issue is whether the government can prove that

25   the victims “are, in fact, victims of the crime of conviction.”
26   Jaycox argues that the facts involved with his child pornography
27
     conviction for “knowingly receiving child pornography in
                                     3
28
1    violation of 18 U.S.C. §2252(a)(2),” is supported only by the
2    factual basis that he “knowingly receiv[ed] at least one video
3
     containing depictions of a minor engaged in oral sex, but not to
4
     the particular video, or any particular identified minor.” Def.”s
5
     Opp at 3:11-12, 24-26, (ECF 107.)
6

7         “Congress has mandated that those convicted of child
8    pornography offenses pay full restitution to their victims for
9
     any injuries they proximate[ly] caused. 18 U.S.C. § 2259 (2012).
10
     That directive recognizes that every perpetrator’s [possessing
11
     or] viewing of a child’s image inflicts distinct harm on that
12
     child in that it effects a repetition of the victim’s abuse.”
13

14   United States v. Monzel, 930 F.3d 470, 476 (D.C. Cir. 2019)

15   (internal quotations omitted).   “Restitution in child pornography

16   cases is meant to address the very real and reverberating trauma
17   that attends each perpetrator’s acquisition and viewing of a
18
     victim’s image.” Id at 487.
19

20        Evidence at that evidentiary hearing held on November 22,

21   2019 evinces that Jaycox possessed two child pornography videos

22   of Sarah; a color image of file depicting Amy; and a video of
23   Casseaopia.   “Proof that [Jaycox] viewed the images and videos is
24
     not required.”   United States v. McIntosh, 2014 WL 5422215, at *5
25
     (E.D. Va. 2014); United States v. Bordman, 895 F.3d 1048, 1056,
26
     (8th Cir. 2018) cert. denied (2019) 139 S.Ct. 1618(stating
27
                                      4
28
1    “[e]ven mere possessors of child pornography cause proximate harm
2
     to victims of child pornography.).
3

4        Special Agent Scott Schofield of the Federal Bureau of

5    Investigation testified at the November 22, 2019 evidentiary
6    hearing that each victim requesting restitution was on the
7
     forensic images of Jaycox’s computer used in the child
8
     pornography crime of which he was convicted.   Special Agent
9
     Schofield confirmed each victim’s identity by using reports from
10
     the National Center for Missing and Exploited Children, and the
11

12   United States confirmed the identities of two of the three

13   victims by communicating with counsel for the referenced victims.
14   Further, the Presentence Report (“PSR”) contains the following
15
     finding in paragraph 8 which were adopted during the sentencing
16
     concerning Jaycox’s child pornography activity:
17

18            Jaycox admitted he used peer-to-peer software,

19       i.e., FrostWire, Ares, and uTorrent more recently, and
20       LimeWire in the past, to download files of child
21
         pornography. He acknowledged awareness that his use of
22
         the above software programs would enable others to
23
         access and download the files as well. Jaycox used the
24
         search term “stickam” to search for files depicting web
25

26       camera footage of girls, ages 12 to 17, engaged in sex

27       acts. He indicated he had seen files of young children
                                    5
28
1        involved in sex but did not specifically seek them out.
2
     PSR at 4, para 8, ECF 81.
3

4        Jaycox was not the original abuser of the victims or the

5    producer of the child pornography at issue.    The depictable
6    criminal acts of the original abusers of each victim is explained
7
     in victim statements attached to the PSR.     Each victim’s
8
     restitution statement attached to the PSR also discusses the
9
     ongoing distribution of her child pornography images.     Further
10
     the United States presented evidence at the evidentiary hearing
11

12   showing restitution awarded to each victim in other cases.

13
         Considering the nature and the severity of the child
14
     pornography depictions of each victim, and the relative causal
15
     significance of Jaycox’s conduct contributing to each victim’s
16
     trauma,   Jaycox shall pay $3,000 in restitution to the victim
17

18   using the pseudonym Amy / (Misty series), and shall pay

19   restitution $3,000 to the victim using the pseudonym Casseaopeia
20   / (Lighthouse series), and shall pay $1,050 to the victim using
21
     the pseudonym Sarah (Marineland series). Further, the JUDGMENT IN
22
     A CRIMINAL CASE filed on March 5, 2019 shall be amended in
23
     accordance with this order.
24

25   Dated:    November 27, 2019
26
27
                                      6
28
